Citation Nr: 0016591	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-01 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
rated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1972 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1998 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  

The Board notes that the veteran requested a personal 
hearing, but after appearing at the RO on May 18, 1999, he 
elected to have an informal discussion with the hearing 
officer and his representative rather than a formal hearing.  
Accordingly, the Board finds that the veteran no longer 
desires a hearing.  

The Board also notes that, in an informal hearing 
presentation of May 2000, the veteran's representative raised 
a claim for an increased rating on an extra-schedular basis.  
That issue has not been addressed by the RO, and therefore is 
not ready for appellate review.  Accordingly, the Board 
refers that matter to the RO for any appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for proper resolution of the issue 
on appeal has been obtained.

2.  The veteran's hepatitis has not resulted in marked liver 
damage manifest by liver function tests and marked 
gastrointestinal symptoms, or episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  





CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 60 
percent for hepatitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.114, Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded a disability evaluation 
examination.  The Board finds that the examination report 
contains all findings necessary to properly resolve the issue 
on appeal.  The veteran has declined the opportunity to have 
a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

The Board notes that, in addition to his service-connected 
hepatitis C which is rated as 60 percent disabling, the 
veteran has also established service connection for dysthymia 
secondary to the hepatitis, rated as 30 percent disabling.  
The combined rating is 70 percent.  He has also established 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from November 20, 1997.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The veteran's hepatitis is currently rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, which provides that a 
noncompensable rating is warranted where infectious hepatitis 
is healed and nonsymptomatic.  A 10 percent rating is 
warranted where there is demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating is 
warranted where there is minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a 
lesser degree and frequency [than contemplated for a 60 
percent rating] but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent rating is warranted 
with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue and mental 
depression.  A 100 percent rating is warranted if there is 
marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.

The Board has noted that the veteran's representative has 
requested that the veteran's hepatitis be rated under the 
diagnostic code applicable to chronic fatigue syndrome, 
Diagnostic Code 6354.  The Board finds, however, that the 
hepatitis is most appropriately rated under the Diagnostic 
Code which was specifically designed for rating hepatitis.  

The current 60 percent rating was assigned by the Board in a 
decision of August 1997.  The evidence presented since that 
time includes copies of medical articles pertaining to the 
symptoms of hepatitis C.  The Board notes, however, that 
these are articles which pertain to persons other than the 
veteran.  Therefore, the articles cannot be said to contain 
medical opinion demonstrating that the veteran's hepatitis 
has increased in severity.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  

The report of an examination of the veteran's liver conducted 
by the VA in March 1998 shows that the veteran's medical 
records were available in connection with the examination and 
indicated that the veteran had a history of hepatitis C 
diagnosed by antibody and also by liver biopsy in 1995.  He 
also had a history of hypertension treated with medication, 
post-traumatic stress disorder treated by medications and 
counseling, and an admission for substance abuse.  The 
veteran stated that he had been a social drinker and stopped 
approximately five years ago.  The examiner noted, however, 
that the veteran's records indicated that he had suffered 
from alcohol abuse as well as other substance abuse in the 
past.  The veteran reported that he had not drunk for the 
past five years.  He also denied any IV drug abuse at this 
time or at other times when interviewed in the hospital.  It 
was noted that he was discharged from the military in 1975 
with a diagnosis of non-A, non-B hepatitis.  He was not 
diagnosed with hepatitis C until 1991.  The veteran reported 
that he had suffered from fatigue and depression since being 
diagnosed with hepatitis in service, and that recently he had 
not been able to maintain employment because of the disease.  
He said that he obtained a degree in social work in the 
1980's.  He reported that he worked as a parole officer from 
1981 to 1989, but lost the job because of poor attendance, 
sleeping on the job, and generalized fatigue.  From 1990 to 
1992 he worked as a mental health counselor, but was dropped 
from that job because of sleeping on the job.  From 1992 to 
1994 he worked as a substance abuse counselor.  He said that 
he was dropped from that position because of poor attendance 
and sleeping on the job.  From 1994 to 1995 he attempted to 
teach in public school, however, he was dropped from that 
because of sleeping on the job and occasionally shouting at 
the students.  The veteran reported that his work record was 
directly related to the fatigue that he experienced because 
of his disease, and that his behavior on the job resulted 
from anxiety and depression associated with the disease.  

The report further shows that the veteran reported that he 
had abdominal pain and nausea on a daily basis with vomiting 
at least once a day.  He reported that he had no hematemesis 
and no melena.  He said that he was currently on multiple 
medications for anxiety and depression, high blood pressure, 
problems sleeping, gastric problems, and back and knee pain.  
There was no treatment for his Hepatitis C.  The veteran 
reported that he had pain and nausea daily.  With respect to 
vomiting, the veteran said that he sometimes vomited 
involuntarily, and other times he forced himself to vomit in 
order to relieve pain.  He said that he had crampy pain 
associated with occasional diarrhea.  He said that taking 
medication helped his heartburn.  He also said that he felt 
continuously fatigued, and slept quite a bit each day.  He 
also reported weakness which was associated with his fatigue, 
and he reported being depressed and anxious for the past 10 
years.  He said that in 1994 the depression and anxiety 
caused him to divorce his wife of 12 years.  

On physical examination, the veteran's abdomen had no 
ascites.  He was well developed, well nourished, and slightly 
obese.  He reported multiple GI problems.  He reported that 
his weight varied between 212 and 230 pounds.  He currently 
weighed 214.  He reported having occasional light colored 
stools, but did not give a description of steatorrhea or any 
signs of fat malabsorption type syndrome.  He denied any 
hematemesis or melena, although he did report that his stool 
occasionally had black flecks in it.  Examination of his 
stool at the VA hospital where he was followed reported no 
melena.  Examination of the veteran's abdomen revealed 
generalized abdominal tenderness with greater pain in the 
right upper quadrant, the left upper quadrant, and the left 
lower quadrant.  The bowel sounds were normal.  The liver 
edge was not palpated because of the obese nature of the 
abdomen.  No superficial veins were seen on the abdomen.  The 
veteran walked with a steady gait and had adequate strength.  
The veteran reported that, although he was able to walk 
adequately, he tired quickly.  He related this to his 
hepatitis.  

The examiner noted that diagnostic and clinical tests had 
been done over the years.  Laboratory tests which were 
included with the report reflected that his complete blood 
count and differential were normal.  His LDH was normal, and 
his CPK was normal.  His SGOT was slightly elevated at 52 
units per liter.  His lipase was elevated at 229 UL.  SGPT 
was elevated at 75.  The GGTP was elevated at 213.  Those 
tests were done in October 1997.  In December 1997, a right 
upper quadrant ultrasound revealed a normal gall bladder, a 
normal right kidney, and increased echogenicity in the liver 
consistent with chronic disease or fatty replacement.  An 
upper endoscope was done in October 1997 and revealed chronic 
active gastritis and the H. pylori bacteria was identified in 
the stomach.  There was a normal esophagus without varices or 
reflux.  The duodenum was also normal.  A liver biopsy of 
March 1995 reportedly revealed a chronic hepatitis of 
moderate activity with mild protal fibrosis and mild 
steatosis.  A flexible sigmoidoscopy done in May 1995 
reportedly revealed diverticula in the colon, but no active 
diverticulitis.  The diangosis at that time was irritable 
bowel syndrome.  The veteran had stones in the renal pelvis 
visualized in February 1995.  

The diagnoses on the VA examination were (1) chronic 
hepatitis C with fatigue and associated stress; (2) 
gastritis; (3) post-traumatic stress disorder syndrome; and 
(4) substance abuse and alcohol.  The examiner noted that the 
veteran had a poor employment history, but his liver disease 
seem stable with only slightly abnormal tests.  He also had 
other diagnoses that may have affected his work record.  The 
examiner specified that the veteran's PTSD and alcohol abuse 
probably contributed to his poor employment history.  The 
examiner also noted that the veteran's elevated GGTP test 
indicated that he was still drinking despite his history of 
abstaining for the past five years.  Finally, the examiner 
concluded that the veteran was not totally unemployable due 
to his service-connected hepatitis.  

In evaluating the claim for an increased rating, the Board 
notes that the examiner indicated that some of the veteran's 
symptoms are attributable to factors other than the 
hepatitis.  Dyspnea, tachycardia, nervousness, fatigability, 
etc., may result from many causes; some may be service-
connected, others, not.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).  
The Board also notes that the psychological symptoms 
associated with the veteran's hepatitis have already been 
rated separately.  The evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. 
§ 4.14 (1999).  

The Board finds that the manifestations of the veteran's 
hepatitis include moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue 
and mental depression.  Significantly, however, these 
symptoms are contemplated under the rating schedule for the 
currently assigned 60 percent rating.  The Board further 
finds that the evidence shows that the veteran's hepatitis 
has not resulted in the manifestations contemplated for a 
higher rating, such as marked liver damage manifest by liver 
function tests and marked gastrointestinal symptoms.  On the 
contrary, the VA examination report shows that the veteran's 
liver disease is stable with only slightly elevated liver 
function tests.  Although the report reflects recurrent 
gastrointestinal symptoms, the Board finds that they are not 
of such severity as to warrant a characterization as being 
marked.  The report also contains no indication that the 
veteran has episodes of several weeks duration aggregating 
three or more a year and accompanied by disabling symptoms 
requiring rest therapy.  Accordingly, the Board concludes 
that the schedular criteria for a disability rating higher 
than 60 percent for hepatitis are not met.



ORDER

An increased schedular rating for hepatitis, currently rated 
as 60 percent disabling, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

